                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
                                                                                DATE FILED: 11/14/2019


                                                                          November 13, 2019

     By ECF

     Hon. Lorna G. Schofield
     United States District Judge
     Thurgood Marshall United States Courthouse
     40 Foley Square
     New York, NY 10007

            Roldan vs. Sabon 458 BWY, LLC and 458 Grand Broadway Owners Corp.
                                    19-cv-07415 (LGS)

     Dear Hon. Judge Schofield:

             This firm represents Defendant Sabon 458 BWY, LLC (“Defendant” or “Sabon”)
     in the above-referenced matter. I write to request an adjournment of the Initial Conference,
     which is scheduled for November 21, 2019.

            The Initial Conference was initially scheduled for November 14, 2019. On
     November 6, 2019, I filed a letter-motion to adjourn the Initial Conference to January
     pending settlement discussions, and the motion was denied. (Dkt. No. 10.)

             On November 7, 2019, Plaintiff’s counsel filed a separate letter-motion to adjourn
     the Initial Conference. On November 8, 2019, Your Honor granted the letter motion and
     adjourned the Initial Conference until November 21, 2019. (Dkt. No. 12.)

            Unfortunately, I have a conflict on November 21, 2019. I am scheduled for oral
     argument before the Appellate Division, First Department that day on a separate matter.
     The oral argument was scheduled several weeks ago. I have attached to this letter the First
     Department’s calendar for November 21, 2019, and highlighted the case that I will be
     arguing, Bonnaig v. Walton, Case Nos. 2015-1870 and 2019-2710.

            If the Court will permit this adjournment request, please note that the only
     upcoming days that the undersigned is unavailable is November 26, 2019 and December
     12, 2019. A few hours ago, I emailed Plaintiff’s counsel to ask if they consented or
     objected to this request, but I have not received a response yet.

Application GRANTED. The initial pretrial conference, scheduled for November 21, 2019, is adjourned
to December 5, 2019, at 10:40 a.m.

Dated: November 14, 2019
       New York, New York
                        Appellate Division, First Department

                                Thursday, November 21, 2019
                                                               2:00 PM



                                                                                                     Argument Time
    Case #¹          Lower Court #                              Case Name                        Appellant Respondent
2017 ‐ 3010          3655/14            PEOPLE V EDWARD             GARCIA                          10           10

2015 ‐ 1870          110429/11          *BONNAIG           V    WALTON                              15         15

2019 ‐ 2710          110429/11          *BONNAIG           V    WALTON                              15         15

2018 ‐ 4954          B46589/16          N., AMANDA                                                  0          15

2018 ‐ 4676          154536/15          GILLIGAN       V       CJS BUILDERS                         15         15

2018 ‐ 3804          3802/16            PEOPLE V TUARON            SMITH                            5          0

2018 ‐ 3933          653017/13          CITIGROUP          V    FIORILLA                            15         15

2017 ‐ 1946          3168/16            PEOPLE V JOSE           SOTO                                0          0

2018 ‐ 5052          654559/17          WIMBLEDON FINANCING                 V       SAGE GROUP      15         15

2019 ‐ 2704          151322/2018        HIGHLAND CAPITAL               V    DOW JONES               15         15

2019 ‐ 2536          N23922/16          R., CHILDREN                                                0          10

2018 ‐ 3820          651927/16          MUTUAL REDEVELOPMENT                    V    SKYLINE        15         15

2018 ‐ 1419          30/14              PEOPLE V KENNETH            CAMPBELL                        10         15

2018 ‐ 2494          2536/17            PEOPLE V LUIS          BONILLA                              10         0

2018 ‐ 4558          21246/2013         J.G.   V   NYCHHC                                           15         15

2017 ‐ 2612          4863/12            PEOPLE V PEDRO            HERNANDEZ                         15         15

2019 ‐ 5543          153731/18          *LIPIN     V   LIPIN                                        15         15

2019 ‐ 5067          153731/18          *LIPIN     V   LIPIN                                        15         15

2019 ‐ 3291          150972/14          *LIPIN     V   DANSKE BANK                                  15         15

2019 ‐ 4993          150972/14          *LIPIN     V   DANSKE BANK                                  15         15

2019 ‐ 54         N 150972/14           *LIPIN     V   DANSKE BANK                                  0          0

2019 ‐ 24         N 160174/17           ESTATE OF ARTHUR            V      400 EAST                 0          0




 ¹ Value in parentheses indicates the number of orders/judgments being appealed under this case number.
Note: 'N' indicates a case is non‐enumerated
